EXHIBIT 10.1

 



EXECUTION VERSION

 



WAIVER

 

THIS WAIVER, dated as of December 31, 2016 (this “Agreement”), is entered into
among Ruby Tuesday, Inc., a Georgia corporation (the “Borrower”), the
Guarantors, the Lenders party hereto and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014, that certain Second Amendment to
Revolving Credit Agreement and Waiver dated as of February 7, 2014, that certain
Third Amendment to Revolving Credit Agreement dated as of August 5, 2014, that
certain Fourth Amendment to Revolving Credit Agreement dated as of June 29,
2015, that certain Fifth Amendment to Revolving Credit Agreement and Consent
dated as of October 23, 2015, that certain Sixth Amendment to Revolving Credit
Agreement dated as of August 10, 2016, and as further amended or modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has informed the Administrative Agent that an Event of
Default has occurred and is continuing under the Credit Agreement as a result of
the Borrower’s failure to maintain a Consolidated Fixed Charge Coverage Ratio of
not less than 1.65:1.00 as of the fiscal quarter ending November 29, 2016
pursuant to Section 7.1 of the Credit Agreement (the “Acknowledged Event of
Default”); and

 

WHEREAS, the Borrower has requested that the Lenders waive the Acknowledged
Event of Default, subject to the terms and conditions specified in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Incorporation of Recitals. The recitals to this Agreement are
incorporated fully and made a part of this Agreement.

 

2.       Waiver. Subject to the other terms and conditions of this Agreement,
the Required Lenders hereby waive the Acknowledged Event of Default until
January 31, 2017 (the “Waiver Termination Date”); provided, that, from the date
hereof through and including the Waiver Termination Date, (a) the aggregate
principal amount of Revolving Loans and Letters of Credit outstanding at any
time under the Credit Agreement shall not exceed $16,100,000.00 (the “Waiver
Period Revolving Cap”), it being understood and agreed that (i) in the absence
of a Waiver Termination Event (as defined below), the Borrower shall be
permitted to borrow, repay and re-borrow Revolving Loans and request, renew,
amend and extend Letters of Credit under the Credit Agreement up to the Waiver
Period Revolving Cap, and (ii) the Waiver Period Revolving Cap shall not
constitute a reduction of the Revolving Commitments; (b) notwithstanding
anything to the contrary set forth in the Loan Documents, the Loan Parties shall
not make (i) any Acquisitions permitted under Section 8.3(h) of the Credit
Agreement, or (ii) any Investments permitted under Section 8.3(j) of the Credit
Agreement, and (c) notwithstanding anything to the contrary set forth in the
Loan Documents, the Loan Parties shall not make any Restricted Payments
permitted under Section 8.4(c) of the Credit Agreement or Section 8.4(d) of the
Credit Agreement. From the date hereof through and including the Waiver
Termination Date, the Administrative Agent and the Lenders

 

 



shall, subject to the terms and conditions set forth herein, forbear exercising
their rights and remedies arising exclusively as a result of the Acknowledged
Event of Default; provided, that, the Administrative Agent and the Lenders shall
be free to exercise any or all of their rights and remedies arising on account
of the Acknowledged Event of Default upon the earliest to occur of (A) the
occurrence of any Default or Event of Default under the Credit Agreement or any
other Loan Document other than the Acknowledged Event of Default, (B) a breach
of any obligation or covenant of any Loan Party under this Agreement, (C) the
exercise of any default remedies by the holders of any former franchise partner
Indebtedness with respect to mortgage loan obligations existing on the date
hereof and (D) the Waiver Termination Date (the occurrence of any event
described in the foregoing clauses (A), (B), (C) or (D) being referred to herein
as a “Waiver Termination Event”). The waiver set forth herein shall be effective
only in this specific instance and shall not obligate the Lenders or the
Administrative Agent to waive any other Default or Event of Default, now
existing or hereafter arising. This temporary waiver is limited solely to the
matter described in the first sentence of this Section 2 as of the date hereof,
and nothing contained in this Agreement shall (1) modify the Loan Parties’
obligations to comply fully with all other duties, terms, conditions or
covenants contained in the Credit Agreement and the other Loan Documents or (2)
be deemed to constitute a waiver of any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Documents or under applicable law. This is a one-time waiver, and the
Administrative Agent and the Lenders shall have no obligation to amend, modify
or waive any provision of the Credit Agreement or any other Loan Document in the
future. The provisions and agreements set forth in this Agreement shall not
establish a custom or course of dealing or conduct between the Administrative
Agent, the Issuing Bank, any Lender, the Borrower or any other Loan Party.

 

3.       Reaffirmation. Each Loan Party hereby acknowledges and agrees that as
of December 31, 2016, (a) the outstanding principal amount of the Revolving
Loans is $0.00; and (b) the aggregate amount of Letters of Credit issued under
the Credit Agreement is $11,090,514.00, which amounts constitute valid and
subsisting obligations of each Loan Party to the Administrative Agent and the
Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. Each Loan Party hereby (i)
acknowledges the existence of the Acknowledged Event of Default, (ii)
acknowledges and reaffirms that it is bound by all of the terms of the Credit
Agreement and the other Loan Documents to which it is a party and (iii)
acknowledges and reaffirms that it is responsible for the observance and full
performance of all Obligations, including without limitation, the repayment of
the Loans and reimbursement of any drawings on a Letter of Credit. Without
limiting the generality of the preceding sentence, each of the Guarantors
restates and reaffirms that it guarantees the prompt payment when due of all
Obligations, in accordance with, and pursuant to the terms of the Credit
Agreement. Furthermore, the Loan Parties acknowledge and confirm (A) that the
Administrative Agent and the Lenders have performed fully all of their
respective obligations under the Credit Agreement and the other Loan Documents
and (B) by entering into this Agreement, except as expressly set forth herein,
the Lenders do not waive or release any term or condition of the Credit
Agreement or any of the other Loan Documents or any of their rights or remedies
under such Loan Documents or applicable law or any of the obligations of the
Loan Parties thereunder.

 

4.       Release. In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Agreement, each Loan Party hereby
releases and forever discharges the Administrative Agent, the Issuing Bank, the
Lenders and each of their respective predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives and
affiliates (hereinafter, all of the above collectively referred to as the
“Lender Group”) from any and all claims, counterclaims, demands, damages, debts,
suits, liabilities, actions and causes of action of any nature whatsoever, in
each case to the extent arising in connection with this Agreement or any of the
other Loan Documents or any of the negotiations, activities, events or
circumstances arising out of or related to this Agreement or the other Loan
Documents through the date of this Agreement, whether arising at law or in
equity, whether

 

2 



known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which each Loan Party may have or claim to
have against any entity within the Lender Group.

 

5.       Conditions Precedent. This Agreement shall be effective upon the
receipt by the Administrative Agent of:

 

(a)       counterparts of this Agreement, duly executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders;

 

(b)       a certificate of a Responsible Officer of the Borrower attaching and
certifying as true and complete the agreements waiving all financial covenant
events of default under any former franchise partner Indebtedness with respect
to mortgage loan obligations existing on the date hereof, in each case executed
by the lender or lenders providing such Indebtedness and in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(c)       all fees and other amounts due and payable on or prior to the date
hereof, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

 

6.       Disclosure. The Borrower covenants and agrees that as soon as possible
following the satisfaction (or waiver) of the conditions precedent set forth in
Section 5, but in any event within one (1) Business Day following the date of
this Agreement (or such longer period of time as may be agreed by the
Administrative Agent in its sole discretion), the Borrower shall file with the
SEC a Current Report on Form 8-K incorporating a complete copy of this
Agreement.

 

7.       Miscellaneous.

 

(a)       The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and, except as expressly modified by this Agreement, shall remain in full force
and effect according to their terms. This Agreement shall constitute a Loan
Document.

 

(b)       Each Loan Party hereby represents and warrants as follows: (i) such
Loan Party has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; (ii) this Agreement has been duly executed
and delivered by such Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party, enforceable in accordance with its terms, except
as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity); and (iii) no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by such Loan Party of this Agreement.

 

(c)       Each Loan Party represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article V of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(after giving effect to this Agreement) as of the date hereof with the same
effect as if made on and as of the date hereof, except to the

 

3 



extent such representations and warranties expressly relate to an earlier date
and (ii) no unwaived event has occurred and is continuing which constitutes a
Default or an Event of Default.

 

(d)       This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(e)       THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF
THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

4 



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER: RUBY TUESDAY, INC.                     By: /s/ Rhonda Parish     
Name: Rhonda Parish     Title: Chief Legal Officer and Secretary          
GUARANTORS: RTBD, INC.     RT FINANCE, INC.     RUBY TUESDAY GC CARDS, INC.    
RT TAMPA FRANCHISE, L.P.     RT ORLANDO FRANCHISE, L.P.     RT SOUTH FLORIDA
FRANCHISE, L.P.     RT NEW YORK FRANCHISE, LLC     RT SOUTHWEST FRANCHISE, LLC  
  RT MICHIANA FRANCHISE, LLC     RT FRANCHISE ACQUISITION, LLC     RT KENTUCKY
RESTAURANT HOLDINGS, LLC     RT FLORIDA EQUITY, LLC     RTGC, LLC     RT DETROIT
FRANCHISE, LLC     RT MICHIGAN FRANCHISE, LLC     RT WEST PALM BEACH FRANCHISE,
L.P.     RT NEW ENGLAND FRANCHISE, LLC     RT LONG ISLAND FRANCHISE, LLC    
RUBY TUESDAY, LLC     RT Las Vegas Franchise, LLC     RT Minneapolis Franchise,
LLC     RT Indianapolis Franchise, LLC     RT Denver Franchise, L.P.     RT
Omaha Franchise, LLC     RT KCMO Franchise, LLC     RT Portland Franchise, LLC  
  RT St. Louis Franchise, LLC     RT Western Missouri Franchise, LLC     RT
AIRPORT, INC.     RT LOUISVILLE FRANCHISE, LLC     RT MCGHEE-TYSON, LLC     RT
ONE PERCENT HOLDINGS, INC.     RT ONE PERCENT HOLDINGS, LLC     RT MINNEAPOLIS
HOLDINGS, LLC     RT OMAHA HOLDINGS, LLC     RT DENVER, INC.     RT LOUISVILLE,
INC.     RT ORLANDO, INC.     RT SOUTH FLORIDA, INC.     RT TAMPA, INC.     RT
WEST PALM BEACH, INC.  

WAIVER

RUBY TUESDAY, INC.



  RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC     RT RESTAURANT SERVICES, LLC    
RTTA, LP     RT DISTRIBUTING, LLC     RT O’TOOLE, LLC     RT SMITH, LLC     RT
MILLINGTON, LLC     4721 RT OF PENNSYLVANIA, INC.     RTTT, LLC     RTT TEXAS,
INC.     RT JONESBORO CLUB     RUBY TUESDAY OF RUSSELLVILLE, INC.     RUBY
TUESDAY OF CONWAY, INC.     RT KCMO KANSAS, INC.     RUBY TUESDAY OF BRYANT,
INC.                 By: /s/ Rhonda Parish      Name: Rhonda Parish     Title:
Vice President and Secretary  

 

WAIVER

RUBY TUESDAY, INC.

















ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

                By: /s/ Kelly Weaver     Name: Kelly Weaver     Title: Vice
President  





 



 

WAIVER

RUBY TUESDAY, INC.





LENDERS:

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

                By: /s/ Anthony Luppino     Name: Anthony Luppino     Title:
Vice President  







 

WAIVER

RUBY TUESDAY, INC.





WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

                By: /s/ Maureen S. Malphus     Name: Maureen S. Malphus    
Title: Vice President  



 





 

WAIVER

RUBY TUESDAY, INC.



REGIONS BANK,



as a Lender



                By: /s/ Jay R Goldstein     Name: Jay R Goldstein     Title:
Managing Director  

 





WAIVER

RUBY TUESDAY, INC.



 

 

